I concur in the dismissal because I agree that this case is distinguishable from Evicks. However, I do not believe that it is necessarily distinguishable from the cases of the Second, Third, and Fifth District Courts of Appeals which we cited inEvicks, supra, 79 Ohio App.3d at 662, 607 N.E.2d at 1093. SeeShull v. Shull (July 31, 1990), Greene App. No. 89 CA 89, unreported, 1990 WL 115983; Gordon v. Gordon (1973), 33 Ohio App.2d 257, 62 O.O.2d 375, 294 N.E.2d 239; Joseph v. Joseph
(Jan. 25, 1988), Stark App. No. CA-7126, unreported, 1988 WL 8490 (all relying on the Amato v. Gen. Motors Corp. [1981],67 Ohio St.2d 253, 21 O.O.3d 158, 423 N.E.2d 452, special proceeding balancing test). This difficult issue involving child custody arises with some frequency. Accordingly, this issue should be certified to the Supreme Court of Ohio as a conflict with the decision of the Second Appellate District in Shull.